Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/SE2018/050057 (international filing date: 01/25/2018), and claims foreign priority to PCT/CN2017/072811 (filed 02/03/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 line 5-6, the phrase “Protocol Data Unit, PDU” should be changed to --- Protocol Data Unit (PDU) ---, for avoiding ambiguity and providing antecedent basis. 
Claim 46 line 14, the phrase “it is” is unclear and ambiguous as to what this “it” is referring to.  Clarification and correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-58 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 20180176945 A1, hereinafter CAO), in view of Freda et al. (US 20200296749 A1, hereinafter Freda).

Regarding claim 37, CAO teaches a method performed by a first communication device operating in a wireless communications network, the method comprising (in general, see fig. 5-6 and corresponding paragraphs 62-76; see also fig. 2 and fig. 28 and their paragraphs for additional relevant information): 
obtaining a grant for an uplink transmission to a second communication device operating in the wireless communications network (see at least para. 62-63, e.g. base station transmits grants to UEs that grants uplink resources for the UEs), 

selecting a second set of parameters for the uplink transmission based on: the indicated one or more first sets of parameters (see at least para. 64-65, e.g. various UEs use corresponding grants for their uplink transmissions, for example, grant-based UEs use grant-based grants for their uplink transmissions, and grant-free UEs use grant-free grants for theirs), and 
initiating sending of the uplink transmission to the second communication device, based on the second set of parameters (see at least para. 62, e.g. UEs transmit data via grant-based uplink transmission or grant-free uplink transmission).
CAO differs from the claim, in that, it does not specifically disclose one or more quality of service requirements of an information to be transmitted in the uplink transmission; which is well known in the art and commonly used for providing flexible resource assignment.
Freda, for example, from the similar field of endeavor, teaches mechanism of one or more quality of service requirements of an information to be transmitted in the uplink transmission (see at least para. 212, e.g. QoS requirements); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Freda into the method of CAO for providing flexible resource assignment.

Regarding claim 38, this claim is rejected for the same reasoning as claim 37.  To be more specific, one skilled in the art would have known that claim 38 performs reverse procedures of those of claim 37; more specifically, it would be the second communication device of claim 38 performs the reverse receiving from and transmitting to the first communication device of claim 37.  Therefore, the examiner applies the same or similar rejection reasoning as set forth in claim 37.  
For example, CAO in view of Freda teaches a method performed by a second communication device operating in a wireless communications network, the method comprising (CAO, in general, see fig. 5-6 and corresponding paragraphs 62-76; see also fig. 2 and fig. 28 and their paragraphs for additional relevant information):
receiving a second indication of a second set of parameters from a first communication device operating in the wireless communications network, the second set of parameters being for an uplink transmission to the second communication device, the second set of parameters having been selected by the first communication device from one or more first sets of parameters for transmission indicated by a first indication comprised in a grant for the uplink transmission (CAO, see at least para. 62-65 along with para. 75, e.g. base station transmits grants to UEs that grants uplink resources for the UEs),
the second set of parameters having been selected based on: the indicated one or more first sets of parameters, and one or more quality of service requirements of an information transmitted in the uplink transmission (CAO, see at least para. 64-65; Freda, see at least para. 212), and 


Regarding claim 39, this claim is rejected for the same reasoning as claim 37 except this claim is in apparatus claim format.
To be more specific, CAO in view of Freda also teaches a same or similar apparatus with communication circuitry and processing circuitry (CAO, see at least fig. 3), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 40, CAO in view of Freda teaches the second set of parameters is one of: 
different from any of the one or more first sets of parameters indicated in the grant, the grant being obtained from the second communication device (CAO, see at least para. 65-66, e.g. if index 1 is NACKed, then obtain index 2); and 
different from any of the one or more first sets of parameters indicated in the grant, the grant being obtained from a configuration of the first communication device for uplink transmission (CAO, see at least para. 65-66, e.g. if index 1 is NACKed, then obtain index 2).

Regarding claim 41, CAO in view of Freda teaches the processing circuitry is configured to obtain the grant for the uplink transmission by at least one of: receiving the grant from the second communication device in a message; receiving the grant from 

Regarding claim 42, CAO in view of Freda teaches the message is one of: a downlink control information message, and a message configured to be received during radio resource control signaling.  (CAO, see at least para. 69 along with para. 45, e.g. DCI in downlink control channel)

Regarding claim 43, CAO in view of Freda teaches the second set of parameters guarantees a certain quality of service. (CAO, see at least para. 62 along with 79, e.g. QoS)
Regarding claim 44, CAO in view of Freda teaches the second set of parameters guarantees the certain quality of service when the uplink transmission is to comprise Ultra Reliable and Low Latency (URLLC) traffic.  (CAO, see at least para. 50 along with 79, e.g. sending the additional data as part of a URLLC application on grant-based uplink transmission)

Regarding claim 45, CAO in view of Freda teaches send a second indication of the second set of parameters to the second communication device.  (CAO, see at least para. 75, e.g. UE 102a may switch to and/or request for a new hopping pattern)

Regarding claim 46, CAO in view of Freda teaches 
the uplink transmission is a block of information comprising at least one of: 
Ultra-Reliable and Low-Latency (URLLC) traffic and another type of traffic with a different quality of service requirement (CAO, see at least para. 33), and 
wherein the block of information is configured to be sent by the first communication device by one of: 
multiplexing the URLLC traffic and the another type of traffic into a single Protocol Data Unit, PDU, and applying the second set of parameters for sending the PDU, wherein the second set of parameters guarantees a certain quality of service requirement for URLLC traffic (CAO, see at least para. 30 along with para. 33, e.g. UEs are able to send both grant-based and grant-free uplink transmissions; Freda, see fig. 5);
sending the URLLC traffic and the another type of traffic in separate PDUs, wherein the second set of parameters comprises different sets of second parameters comprising a first second set of parameters and a second second set of parameters, and applying the different sets of second parameters to each PDU, wherein the first second set of parameters guarantees the certain quality of service requirement for URLLC traffic, and it is applied to the PDU comprising the URLLC traffic (CAO, see at least para. 30 along with para. 33, e.g. UEs are able to first send grant-based uplink 
sending the URLLC traffic only in a PDU, wherein the second set of parameters guarantees the certain quality of service requirement for URLLC traffic (CAO, see at least para. 30 along with para. 33, e.g. UEs are able to first send grant-based uplink transmissions then grant-free uplink transmissions (or vice versa); Freda, see fig. 5 along with at least the Abstract).

Regarding claim 47, this claim is rejected for the same reasoning as claim 38 except this claim is in apparatus claim format.
To be more specific, CAO in view of Freda also teaches a same or similar apparatus with communication circuitry and processing circuitry (CAO, see at least fig. 3), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 48, 49, and 50, in view of claims 47 and 38 above, these claims are rejected for the same reasoning as claims 40, 41, and 42, respectively.

Regarding claim 51, CAO in view of Freda teaches the grant is based on a configuration of the first communication device that allows the grant to be obtained. (CAO, see at least para. 62 and 64 along with para. 30, e.g. an UE operates in grant-based transmission mode at least)

Regarding claims 52, 53, and 54, in view of claims 47 and 38 above, these claims are rejected for the same reasoning as claims 43, 44, and 46, respectively.

Regarding claim 55, CAO in view of Freda teaches wherein the grant for the uplink transmission is for a first type of traffic to be transmitted by the first communication device, and wherein the information to be transmitted in the uplink transmission comprises a second type of traffic that preempts the first type of traffic.  (CAO, see at least para. 30 and 33; Freda, see at least para. 240; e.g. CAO-Freda discloses ULLRC at higher priority than eMBB)

Regarding claim 56, CAO in view of Freda teaches wherein at least one of the one or more first sets of parameters for transmission are determined on first Quality-of-Service (QoS) requirements of the first type of traffic, and wherein the second set of parameters corresponds to second QoS requirements of the second type of traffic, where the second QoS requirements are different than the first QoS requirements. (CAO, see at least para. 79; Freda, see at least the Abstract; e.g. CAO-Freda discloses various uplink transmissions with various QoS requirements)

Regarding claim 57, CAO in view of Freda teaches the first type of traffic is enhanced Mobile Broadband (eMBB) traffic and the second type of traffic is Ultra-Reliable and Low-Latency Communications (URLLC) traffic.  (CAO, see at least para. 30 and 33, e.g. URLLC and eMBB data)

Regarding claim 58, CAO in view of Freda teaches 
wherein the processing circuitry is configured to determine that a second type of traffic becoming available for uplink transmission subsequent to obtaining the grant has priority over a first type of traffic for which the grant was obtained (Freda, see at least para. 248 in view of para. 249, e.g. prioritize the use of granted resources), and 
wherein the second set of parameters account for differences in Quality-of-Service (QoS) requirements between the first and second types of traffic (CAO, see at least para. 30 and 33; Freda, see at least the Abstract; e.g. CAO-Freda discloses various uplink transmissions with various QoS requirements, such as different latency requirements).
 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered.  Regarding independent claims 37, 38, 39, and 47, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 37, applicant argues that (applicant’s emphasis included, if any):
“Where the record evidence falls short is in the contention that Cao discloses the UE initiating the sending of the uplink transmission, “based 

selecting a second set of parameters for the uplink transmission based on: the indicated one or more first sets of parameters (see at least para. 64-65, e.g. various UEs use corresponding grants for their uplink transmissions, for example, grant-based UEs use grant-based grants for their uplink transmissions), and

initiating sending of the uplink transmission to the second communication device, based on the second set of parameters (see at least para. 62, e.g. UEs transmit data via grant-based uplink transmission).

(Emphasis added.)

A first key problem is that the rejection arguments begin with reference to one specific UE and the transmission parameters indicated to the UE in an uplink transmission grant sent to the UE from a base station, but the arguments end with an unclear statement that “various UEs use corresponding grants for their uplink transmissions ...” Various UEs using their respective grants to perform their respective uplink transmissions is not the issue. Instead, the issue is whether Cao discloses a UE that obtains a grant that grants an uplink transmission to the UE and indicates one or more first sets of parameters for transmission, where the UE then selects a “second set of parameters for transmission” based on the first set(s) of parameters, and initiates sending the uplink transmission, based on that second set of parameters for transmission.

As the Office notes, paragraph 65 of Cao explicitly describes a UE receiving an uplink grant, where the grant indicates at least two examples of “parameters for transmission” to be used by the UE when performing the granted uplink transmission—i.e., the MCS and the hopping pattern. According to the rejection rationale, those indicated parameters are the “one or more first sets of parameters for transmission” mentioned in claim 37. However, at no point does Cao describe that same UE basing its selection of a “second parameters for transmission” based on the parameters indicated to it in the grant. Likewise, Cao does not describe that same UE using a second set of transmission parameters different than, or in addition to, the ones indicated to it in the grant.”  (Remarks, pages 12-14)

selecting a second set of parameters for the uplink transmission based on: the indicated one or more first sets of parameters,…; and initiating sending of the uplink transmission to the second communication device, based on the second set of parameters”, as recited in claim 37.  Cao in para. 62 discloses, among other things, modes or types of UEs, for example but not limited to, grant-based UEs and grant-free UEs.  Cao then in para. 63 discloses, among other things, a semi-persistent grant that includes time-frequency resources for both grant-based and grant-free.  Cao further in para. 64-65 discloses that a UE, whether it is a UE operates in grant-based or grant-free mode, based on the semi-persistent grant selects grant-based or grant-free resources for its uplink transmission.  Therefore, Cao indeed teaches or suggests the argued features stated above.

Regarding claim 40, applicant argues that (applicant’s emphasis included, if any):
“For example, in claim 40, the second set of parameters on which the uplink transmission is based is different from any of the one or more first sets of parameters indicated in the grant. The Office refers to information in Cao in paragraph 65, regarding the fact that the grant information for a given UE may be used by other UEs for collision avoidance.

However, claim 40 is not about different UEs using different transmission parameters (e.g., different hopping patterns for transmitting on the uplink) so as to avoid collisions between their respective uplink transmissions. Instead, it specifies that a first communication device bases its sending of an uplink transmission on a second set of parameters for transmission, where that second set is different than the one or more first sets of 

The examiner again respectfully disagrees, and believes that the newly amended features have been properly addressed to in the rejection set forth above.  The examiner suggests the applicant to review such section in detail.

Regarding claim 46, applicant argues that (applicant’s emphasis included, if any):
“As another example, claim 46 explains that the uplink transmission at issue in claim 39 is a block of information comprising at least one of Ultra-Reliable and Low-Latency Communications (URLLC) traffic and another type of traffic with a different quality of service requirement. Claim 46 also explains that the block of information is configured to be sent by the first communication device by one of: (a) multiplexing the URLLC traffic and the another type of traffic into a single Protocol Data Unit, PDU, and applying the second set of parameters for sending the PDU, wherein the second set of parameters guarantees a certain quality of service requirement for URLLC traffic, (b) sending the URLLC traffic and the another type of traffic in separate PDUs, wherein the second set of parameters comprises different sets of second parameters comprising a first second set of parameters and a second second set of parameters, and applying the different sets of second parameters to each PDU, wherein the first second set of parameters guarantees the certain quality of service requirement for URLLC traffic, and it is applied to the PDU comprising the URLLC traffic, and (c) sending the URLLC traffic only in a PDU, wherein the second set of parameters guarantees the certain quality of service requirement for URLLC traffic.

The rejection arguments against claim 46 refer to paragraphs 30 and 33 of Cao, among other things, but the cited details expressly describe different UEs, such as UEs that send enhanced Mobile Broadband (eMBB) traffic and UEs that send Ultra-Reliable and Low-Latency Communications (URLLC) traffic. As such, what the Office refers to in Cao involves different kinds of traffic at different UEs, and not the “block of information” handling by a single communication device, as is set out in claim 46.”  (Remarks, page 14-15)



Regarding independent claim 47, applicant argues that (applicant’s emphasis included, if any):
“Cao describes a base station sending a grant to a UE, granting an uplink transmission to the UE and indicating one or more transmission parameters for the UE to use when performing the uplink transmission. However, Cao does not describe the base station as receiving an indication from the UE of a second set of parameters selected by the UE for the uplink transmission, and particularly does not describe where the received indication indicates a second set of parameters selected from one or more first sets of parameters indicated to the UE in the uplink grant. Nor does Freda suggest anything that would have made these missing limitations an obvious modification to Cao.

While it is true that second-device subject matter of claims 38 and 47 complements the first-device subject matter of claims 37 and 39, claims 38 and 47 include limitations not recited in claims 37 and 39, and the Office concedes that it did not consider the specific limitations of claims 38 and 47, nor the differences between claims 38 and 47 versus claims 37 and 39. Specifically, the Office rejects claim 38 with the statement that claim 38:

... is rejected for the same reasoning as claim 37. To be more specific, one skilled in the art would have known that claim 38 performs reverse procedures of those of claim 37; more specifically, it would be the second communication device of claim 38 performs the reverse receiving from and transmitting to the first communication device of claim 37. Therefore, the examiner applies the same or similar rejection reasoning as set forth in claim 37.



The examiner again respectfully disagrees.  To be more specific, in addition to the statement stated above, the examiner also gives a detailed rejection reasoning after the statement in claim 38.  The examiner suggests the applicant to review such section in detail.  For example, as recited in the rejection reasoning, Cao in at least para. 75 discloses that the UE informs the base station of the selected resources.  Therefore, Cao in indeed teaches or suggests the argued features.

Regarding independent claims 39 and 38, the traversal grounds are same or similar as those recited in claim 37 and 47, respectively above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 37, 38, 39, and 47, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465